United States Court of Appeals
                       For the First Circuit

No. 11-1398

                      LILLIAM DAVILA-FELICIANO,

                        Plaintiff, Appellant,

                                 v.

              PUERTO RICO STATE INSURANCE FUND, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]



                               Before

                     Boudin, Lipez and Thompson,
                           Circuit Judges.



     Bámily López Ortiz on brief for appellant.
     José Fco. Benítez-Mier and Joanna Matos Hicks on brief for
appellees.



                            July 3, 2012
     Per Curiam.        Appellant Lilliam Davila-Feliciano appeals from

an order of the District Court for the District of Puerto Rico

approving the Clerk's taxation of costs in the amount of $12,690.10

pursuant to Federal Rule of Civil Procedure 54(d)(1) and 28 U.S.C.

§ 1920.     We turn first to Appellees' late presented timeliness

argument, presented for the first time in their recently filed

supplemental brief.         The argument contradicts Appellees' express

disavowal    in     their    opening    brief    of     any   timeliness    and

jurisdictional challenges, and the argument falls outside the scope

of this court's order directing supplemental briefing. Regardless,

the argument also fails as a matter of substance. Davila-Feliciano

filed her notice of appeal within 30 days of the district court's

entry of the challenged order, and that is all that Federal Rule of

Appellate Procedure 4 required in this case.            Appellees have cited

to no precedent to the contrary.

     As for the $181.80 in copying costs and $1,425 in deposition

transcription costs taxed by the district court, we conclude that,

under the circumstances, the district court did not abuse its

discretion in approving the Clerk's taxation of those costs.               See

In re San Juan Dupont Plaza Hotel Fire Litigation, 111 F.3d 220,

228 (1st Cir. 1997) (setting out standard of review).

     That leaves Davila-Feliciano's challenge to the district

court's taxation of $11,083.80 for costs accrued when Appellees

commissioned      the   translation    into   English    of   certain   written


                                       -2-
documents filed as exhibits to their motion for summary judgment.

We have applied plain error review because Davila-Feliciano failed

to present this categorical challenge to the district court.            See

United States v. Farrell, 672 F.3d 27, 29 (1st Cir. 2012) (setting

out plain error review standard and principles regarding its

application).      In Taniguchi v. Kan Pacific Saipan, Ltd., the

Supreme    Court   recently   ruled    that   costs   stemming   from   the

translation of written documents do not qualify as "compensation of

interpreters," as that term is used in 28 U.S.C. § 1920(6), and,

therefore, may not be taxed as costs against a non-prevailing

party.    132 S.Ct. 1997, 2001-07 (2012).      We reject any suggestion

by Appellees to the effect that Taniguchi is not binding precedent

for purposes of this case, and, having brought that precedent to

bear on the record in this case, we conclude that Davila-Feliciano

has satisfied the plain error standard insofar as the $11,083.80 in

translation costs are concerned.        In so ruling, we, of course, do

not mean to disparage the district court for complying with what,

at the time of its ruling, was a somewhat standard practice that

did not conflict with Supreme Court precedent, but our "plain

error" review requires us to consider the state of the law at

present, which, in this case, requires application of Taniguchi.

See Farrell, 672 F.3d at 36 (describing proper vantage point for

purposes of plain error review).

         In light of the foregoing, we AFFIRM the portion of the


                                      -3-
district court's order approving the taxation of $181.80 in copying

costs and $1,425 in deposition transcription costs, VACATE the

portion of the order approving the taxation of $11,083.80 in costs

stemming from the translation of written documents, and REMAND for

further proceedings consistent with this judgment.




                               -4-